ON REHEARING.
In our previous decision, the order of the department of labor and industry granting benefit payments to dependents of decedent from March 12, 1930, the date of the accident, for 300 weeks thereafter, was affirmed, on the finding of the department that proper notice was given. On rehearing, among other contentions it is urged by defendant that where compensation has been paid to the injured employee during his lifetime, the allowance of the death benefits shall commence as of the date of death and continue for a period of 300 weeks from the date of the accident. Since our opinion in this case, we have, in Kaiser v. Little Brothers Foundry Co., 289 Mich. 627, determined this question in accordance with the claim of defendant herein. The case is, therefore, remanded to the department of labor and industry for an award of benefit payments computed from the date of the decedent's death to 300 weeks from the date of the accident.* Costs to defendant.
BUSHNELL, C.J., and POTTER and BUTZEL, JJ., concurred with McALLISTER, J.
* See 2 Comp. Laws 1929, § 8421 (Stat. Ann. § 17.155). — REPORTER.